People v Medina (2017 NY Slip Op 05319)





People v Medina


2017 NY Slip Op 05319


Decided on June 29, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2017

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


4388 270N/14

[*1]The People of the State of New York, Respondent,
v Carlos Medina, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Gliner of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered May 20, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 12 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Bryant, 28 NY3d 1094 [2016]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty; instead, it explained to defendant that as part of his plea bargain, he was agreeing to waive his right to appeal. Furthermore, the oral colloquy was supplemented by a written waiver.
The court also properly also denied his motion to suppress eavesdropping evidence. The warrant application made the type of particularized showing of necessity required by CPL 700.15(4). The record fails to support defendant's claim that he requested a Darden hearing, and defendant forfeited review of any additional suppression claims left unresolved at the time he pleaded guilty.
Aside from the validity or applicability of defendant's appeal waiver, defendant failed to preserve his claim that the court improperly enhanced his sentence based on his alleged failure to satisfy the conditions of this plea, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that defendant was not deprived of his right to conflict-free counsel at sentencing, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 29, 2017
CLERK